Exhibit 10.15
AMENDMENT TO OFFER LETTER
     This Amendment to Offer Letter (the “Amendment”) is made and entered into
as of December 23, 2008 (the “Effective Date”), by and between Cavium Networks,
Inc., a Delaware corporation (the “Company”) and Sandeep Vij (“Executive”).
RECITALS
     A. The Company retains the services of Executive pursuant to that certain
offer letter dated May 1, 2008 (the “Offer Letter”).
     B. The Company and Executive wish to amend the Offer Letter to comply with
the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended.
AGREEMENT
     The third paragraph of the Offer Letter is hereby amended and restated in
its entirety to read as follows:
In the event Cavium Networks, Inc. (the “Company”) (or any
successor-in-interest) terminates your employment without Cause (as defined in
the attached appendix) or you resign for good reason (as defined in the attached
appendix) and such termination results in a “separation from service” with the
Company within the meaning of Treasury Regulation Section 1.409A-1(h) (without
regard to any possible alternative definition of “termination of employment”
thereunder) (a “Covered Termination”), two-thirds (66.67%) of all then unvested
stock options granted pursuant to this offer letter will immediately vest and
you will receive, in one lump sum, 12 months of base salary and 100% of your
target yearly bonus (if applicable) (such cash severance, the “Severance
Payments”). In addition, the Company will pay directly to the COBRA
administrator 12 months of your COBRA premiums at the level of benefits received
immediately before your termination, providing that the COBRA payments shall
cease in the event you receive benefits comparable to the COBRA benefits from a
new employer.
     The fifth paragraph of the Offer Letter is hereby amended and restated in
its entirety to read as follows:
For those stock options granted pursuant to this offer letter, if during any
part of your Three Month Post-Termination Exercise Period the Company is, for
any reason, unwilling or unable to issue you freely tradable
(registered) securities upon exercise of your option and/or the sale of shares
issued upon exercise of your option would violate the Company’s Insider Trading
Policy, then your Three Month Post-Termination Exercise Period shall be extended
so that you have an aggregate period of three (3) months after the termination
of your Continuous Service where the Company is willing and able to issue you
freely tradable securities upon exercise of your option and you are able to sell
those securities on the public market. However, any such extension of your stock
options shall not exceed the earlier of (i) the tenth anniversary of the
original date of grant of the stock option, or (ii) the expiration of the
maximum term of the stock option.

 



--------------------------------------------------------------------------------



 



     A new paragraph is hereby inserted to read as follows:
All payments provided hereunder are intended to constitute separate payments for
purposes of Treasury Regulation Section 1.409A-2(b)(2). If you are a “specified
employee” of the Company or any affiliate thereof (or any successor entity
thereto) within the meaning of Section 409A(a)(2)(B)(i) of the Internal Revenue
Code of 1986, as amended (the “Code”) on the date of a Covered Termination, then
the Severance Payments shall be delayed until the earlier of: (i) the date that
is six (6) months after the date of the Covered Termination, or (ii) the date of
your death (such date, the “Delayed Payment Date”), and the Company (or the
successor entity thereto, as applicable) shall pay to you a lump sum amount
equal to the sum of the Severance Payments that otherwise would have been paid
to you on or before the Delayed Payment Date, without any adjustment on account
of such delay. Any COBRA premiums paid hereunder are not intended to be delayed
pursuant to Section 409A(a)(2)(B)(i) of the Code and are intended to be paid
pursuant to the exception provided by Treasury
Regulation Section 1.409A-1(b)(9)(v)(B).
     In Witness Whereof, the Company and Executive have executed this Amendment
on the dates set forth below, to be effective immediately as of the Effective
Date.

          Cavium Networks, Inc.    
 
       
By:
  /s/ Syed Ali
 
       
 
       
Its:
  CEO
 
       
 
       
Date:
  12/23/08
 
       
 
        Executive    
 
        /s/ Sandeep Vij              
 
       
Date:
  12/23/08    
 
       

 